rulie

 

 

United States Drotizet Court ~

| Epstepal District OF Calfouwia FEB 27 2049
United Sates Jendententy of Abunter... | EASTERN OAG/IGg OF CALIFORNIA
Atunter Catforaie 530 Pp. Rex.0[900| ? DEPUTY CER
« Penanee Nvatel Caathea |

Plainkeh /Asti toner

Vs. | CAGE Alo. [:19-CV-002277-EPG - PC

|
P.Seolt, Ed AL,
Defendants) Respondents j
\
Ce of lata

Comes, dbwo before the Crsteta Distarct Cont of Californie: Undead States
Megstante Sud Fhe Paints A vith a mokion to Amend his Complaint tomy One
OS the Olficens dames that iis Unknown atthe time his initial complaint ns Filed.
“Officer. Lemoraes’ works AS one of the Compound OM cees abAhoater, Penitintany x
water Catifornim. OFF cea Lemoines was the thied Office inside the holding Hank, on
ly 14,2018 who assisted inthe intidedtt with Li. PSeolt and. Offoa(*. Pesos .
Fuhermote, there tons Another OPErer Re lated /Sexurl Abuse complaint filed AGAINST
fat Deicke wots t+ Ahuatee Penitentiney ia wokich dhe Miah fled tng Complarnt on the
Computer. inside the Unit with he Dos This Specific incident happeded while the Plant was
UwSide the HealtnCage [nit one Mebning OF AOIB and after the incident the PlarnbitY immediately
Tiled the PREA Complasnt Ard-the Officers nme is, unkaguant at dhs time, AS Scon AS thé

Plainkf? 1s able to Recomize this off-ceg again hE voill Amend to the Complaent thé deterdants
lame.

ResteeHully Sutmitted on this a8° diy of FebRuney 201?

Sid. Zect elena
 Peinked. “Temane Corde

 
United States Distect Couat
“Ensteru Distaict oF Calsfoeaia,

“Teemauc Capthen *1b363-00%
United States Reattewtiaay SAhonter
PO, Box of 9001 Sontea,Caonan 90

|
},
laind ff ) Cave alo. {2)9-CV-002aT-EPG ~Pe
Vi } .
}
T Scoft, EAL. ; Proof of Seavice
Defeatdanit _ )

 

 

T heaeby centty that on Februaay OS™ 2019 I Senved A Capy
of the Mirch Wes of Aled fang Peo by Placing a Copy inl
A poste Pid Envelope Addazssed fo the person 6) hereinafter ksted,loy depusiting ssid
Enwélope inthe United States Mail at

Mueder Colfarace 45301 Bo, Rox IG00!
\uted States Reuctentinay of Abate

J declave alder the penalty FF penury that the foresping js tRue And. Coneze-+

Preece lott
